COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  In the Matter of the Estate of Vaughn            §               No. 08-16-00250-CV
  Kuyamjian, a/k/a Vahan Kuyamjian,
                                                   §                 Appeal from the
                        Appellant.
                                                   §            County Court at Law No. 1

                                                   §              of Hays County, Texas

                                                   §                 (TC# 16-0085-P)

                                              §
                                            ORDER

       The Court requests the parties to submit supplemental briefs regarding Appellant’s

standing before the trial court and on appeal to challenge the purported transfer of the trust asset

by the will. The supplemental briefs should address the trial court’s finding there is no

evidence of undue influence, no material fact issue as to mental capacity and that Decedent

possessed testamentary capacity on February 22, 2016 and whether it modifies the analysis and if

so, how.

       The supplemental briefs are not to exceed ten pages. Appellant’s supplemental brief is

due May 8, 2017 and Appellee’s supplemental brief is due on or before May 19, 2017.

       IT IS SO ORDERED this 26th day of April, 2017.




                                              PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.